IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

AYODELE OKE, )
Plaintiff, )
) C.A. No. 18-214 Erie

)
V. )

) District Judge Susan Paradise Baxter

DOCTOR BIGGINS, et al., ) Magistrate Judge Richard A. Lanzillo
Defendants. )

MEMORANDUM ORDER

 

This pro se prisoner civil rights action was received by the Clerk of Court on August 2,
2018, and was later referred to United States Magistrate Judge Richard A. Lanzillo, for report
and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules
72.1.3 and 72.1.4 of the Local Rules for Magistrates. In his pro se complaint, Plaintiff Ayodele
Oke, an inmate incarcerated at the State Correctional Institution at Forest in Marienville, .
Pennsylvania (“SCI-Forest”), asserts Eighth Amendment claims of deliberate indifference to his
serious medical needs against the following Defendants: Doctor Biggins, a dentist at SCI-Forest
(“Biggins”); Gary Prinkey, Nursing Supervisor at SCI-Forest (“Prinkey”); Ms. Smith, the
Clinical Health Care Administrator at SCl-Forest (“Smith”); Dr. M, a dentist at SCI-Forest (“Dr.
M7”); and two unnamed nurses identified as “Jane Doe I” and “Jane Doe II.”

On March 18, 2019, Defendants filed a motion to dismiss [ECF No. 16], to which
Plaintiff filed a response and brief in opposition [ECF Nos. 22, 23].

On November 15, 2019, Judge Lanzillo issued a Magistrate Judge’s Report and
Recommendation (“R&R”) recommending that Defendant’s motion to dismiss be denied as to

Plaintiff's claim against Defendant Biggins, in his individual capacity, but granted as to all other
claims against all other Defendants. [ECF No. 30]. Objections to the R&R were due to be filed
by December 2, 2019; however, no objections have been filed to date.
After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:

AND NOW, this 9th day of December, 2019;

IT IS HEREBY ORDERED that Defendant’s motion to dismiss [ECF No. 16] is
DENIED as to Plaintiff's Eighth Amendment claim against Defendant Biggins, in his individual
capacity, but GRANTED as to all other claims against all other Defendants. The report and
recommendation of Magistrate Judge Lanzillo, issued November 15, 2019 [ECF No. 30], is
adopted as the opinion of the court. The Clerk is directed to terminate from this case all

Defendants other than Defendant Biggins.

 

hewn Litadeal
SUSAN PARADISE Lh dot
United States District Judge

cc: The Honorable Richard A. Lanzillo
U.S. Magistrate Judge
